TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                     NO. 03-11-00684-CR


                                   Abel Medrano, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the judgment of conviction:

IT IS THEREFORE ORDERED that the judgment of conviction is in all things affirmed; that

the appellant pay all costs relating to this appeal, and that this decision be certified below for

observance.